Citation Nr: 0807250	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  03-19 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral hip 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1954 to June 1956.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from an October 2002 
rating decision by the Indianapolis, Indiana Department of 
Veterans Affairs (VA) Regional Office (RO).  In November 
2004, the case was remanded to afford the veteran a Travel 
Board hearing.  Such hearing was held at the Chicago RO in 
July 2005.  Due to technical problems, the Board was unable 
to make a recording of the hearing proceedings.  
Consequently, the veteran was offered another hearing.  In 
August 2005 correspondence, he declined another hearing, and 
asked that his claims be decided based on the evidence of 
record.  In October 2005, the case was remanded to the RO for 
further development.  The veteran's claims file is now under 
the jurisdiction of the Chicago RO.  In August 2007, the case 
was remanded to ensure full compliance with the October 2005 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Competent (medical) evidence reasonably shows that the 
veteran's current low back disability is related to injury he 
sustained in service.

2.  A hip disability was not manifested in service, arthritis 
of a hip was not manifested in the first postservice year; 
and the preponderance of the evidence is against a finding 
that the veteran's current bilateral hip arthritis is related 
to his service.


CONCLUSION OF LAW

1.  Service connection is warranted for the veteran's low 
back disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.303, (2007).

2.  Service connection for a hip disability is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding the issue of entitlement to service connection for 
a low back disability, as the determination below constitutes 
a full grant of the benefit sought, there is no reason to 
belabor the impact of the VCAA in the matter.

Regarding the issue of entitlement to service connection for 
a hip disability, via letters in January and August 2002, the 
veteran was informed of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of his 
claim, the assistance that VA would provide to obtain 
evidence and information in support of his claim, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  The letters advised the 
veteran that he should submit any medical evidence pertinent 
to his claim.  VCAA notice was provided prior to the initial 
adjudication.  Additionally, the veteran was informed of such 
evidence via October 2003, November 2005, December 2006, and 
August 2007 letters.

While the veteran did not receive timely notice (it was 
provided by December 2006 letter) regarding the rating of hip 
disability or effective dates of awards (Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)), the decision below 
denies service connection for a hip disability; neither the 
rating of a disability nor the effective date of an award is 
a matter for consideration.  The veteran is not prejudiced by 
the timing of such notice.  

The veteran's service medical records (SMRs) are unavailable 
(which will be discussed in greater detail below).  His 
pertinent postservice treatment records have been secured.  
Pursuant to October 2005 and August 2007 Board remands, the 
RO arranged for VA examinations in January and September 
2007.  He has not identified any medical evidence that is 
outstanding.  VA has met its assistance obligations.  The 
Board will proceed with appellate review.  

B.	Factual Background

A certification from the National Personnel Records Center 
(NPRC) in St. Louis, Missouri advises that the veteran's SMRs 
may have been destroyed in a 1973 fire at that facility.  

A February 2002 affidavit from R.C., a fellow former 
serviceman, states that he witnessed the veteran's injury in 
1955 or 1956.  He related that while getting supplies from 
their van, the veteran was hit by the swinging door and fell 
from the van hurting his back, hip and knee.  He also stated 
that the veteran had minor surgery at a field hospital 
several days later.

In September 2002, the RO received from the veteran a copy of 
an October 1955 individual sick slip which noted that he was 
to be on limited duty for 10 days, with no prolonged standing 
or walking.

VA progress notes from 1974 to 2001 include an April 1989 
notation of the veteran's complaints of generalized aching in 
the right hip and leg.  November and December 1989 records 
show the veteran slipped and fell in a car wash injuring 
various anatomical areas.  An August 1994 X-ray found 
osteoarthritis of the mid to lower thoracic spine.  VA 
records from December 2001 to June 2006 include August 2003 
and June 2005 records which note the veteran was seen and 
treated for complaints of bilateral hip pain.

A May 2004 radiology report notes multiple level degenerative 
disc disease of the thoracic spine.

A July 2005 letter from Dr. L. T. P., the veteran's private 
chiropractor, indicates that the veteran had been treated for 
the past 16 years for lower back, hip and knee problems.  He 
described the van injury in service.  The physician opined 
that it was possible that the underlying precipitating factor 
of the degenerative conditions in the veteran's spine, hips 
and knees was the injury in service.  

A September 2005 letter from Dr. K.C. notes that the veteran 
had been treated there since July 2005 for lumbar spine pain, 
osteoarthritis and disc disease and that the injuries during 
the Korean War may have initiated the disc disease or 
aggravated the disc problem, leading to present lumbar spine 
osteoarthritis.

On January 2007 VA examination, the veteran reported that he 
was hit in the back by a van door, and was taken to a field 
hospital where they did some maneuvers on his back and then 
he was placed on light duty.  The diagnoses were degenerative 
joint disease and degenerative disk disease of the 
lumbosacral spine; and bilateral hip strain.  The examiner 
opined that as there were no SMRs showing injury during 
military service, the back and hip disabilities were not 
service-connected.

On September 2007 VA examination, the veteran stated that 
following service he has had an increase in, and slow 
progression of, his back and hip pain.  Physical examination 
revealed mild tenderness upon palpation of his spine.  X-rays 
showed moderate degenerative disk disease at L3-L4, L4-L5 and 
L5-S1; and mild left hip osteoarthritis and moderate right 
hip osteoarthritis.  The impression was spondylosis of the 
lumbar spine with mild spondylolisthesis at L4-L5; and mild 
degenerative hip arthritis, right greater than left.  The 
examiner opined that:

". . . Based on examination and review of his medical 
records, it is at least as likely as not, given that he 
was evaluated in Sick Call, and given a profile for ten 
days for his limited walking and standing, that he may 
have had some injury to his back at the time of his 
military duties.  It is at least as likely as not that his 
lumbar spine is military related.  However, I do not feel 
that in regards to his hips that this [is] military 
related, given that there was no direct injury to the hips 
and/or complaints of groin pain after the military.  Also 
the hip condition is not related to the back condition".

C.	Legal Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If certain chronic diseases (here, arthritis) are 
manifested to a compensable degree within one year following 
a veteran's discharge from active duty, they may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).
In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Back disability:

That the veteran has a low back disability is well documented 
in the record.  The February 2002 affidavit from R.C. along 
with the copy of an October 1955 sick slip noting the veteran 
was placed on limited duty for 10 days with no prolonged 
standing or walking reasonably establish that he sustained a 
back injury in service.  In September 2007 a VA examiner 
opined that the veteran's low back disability was related to 
injury in service.  All the requirements for establishing 
service connection for a low back disability are met, and 
service connection for a back disability is warranted.

Hip Disability:

As was noted, the veteran's SMRs were apparently destroyed by 
a fire at the facility storing such records, VA has a 
heightened duty to assist him in developing his claims.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty 
includes a search for alternate medical records, as well as a 
heightened obligation on the Board's part to explain its 
findings and conclusions, and carefully consider the benefit-
of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 
(2005).  The veteran stated that he was treated for his hip 
injury in service at the field hospital; a search for those 
records was unsuccessful.

It is not in dispute that the veteran now has a bilateral hip 
disability, as arthritis of both hips is shown by X-ray and 
has been diagnosed by both private and VA examiners.  It is 
also not in dispute that the veteran had some sort of injury 
in service (although the specifics are not clear).  What he 
must still show to establish service connection for his 
bilateral hip disability is that it is related to the injury 
in service. 

Significantly, postservice medical records do not report or 
suggest that the veteran had a bilateral hip disability in 
service.  The earliest hip complaint noted in the record was 
in April 1989, when there was generalized aching in the right 
hip.  Consequently, service connection for a hip disability 
on the basis that it became manifest in service, and 
persisted, is not warranted.  As there is no evidence that 
arthritis of the hips was manifested in the first postservice 
year, there is no basis for considering (and applying) the 
38 U.S.C.A. § 1112 chronic disease presumptions (for 
arthritis of the hips).  

There is conflicting medical opinion evidence regarding a 
nexus between the veteran's current hip disability and his 
service.  A private chiropractor opined that it was possible 
that the degenerative conditions in the veteran's hips could 
have been caused by injury in service.  This opinion is 
speculative as it is stated in speculative terms 
("possible") and does not express a meaningful level of 
probability that the injury in service was an actual cause of 
the veteran's bilateral hip disability.  Speculative or 
conjectural opinions as to causation are not persuasive.  See 
38 C.F.R. § 3.102 and (Bloom v. West, 12 Vet. App. 185, 186-
87 (1999) (treating physician's opinion that the veteran's 
experiences as a prisoner of war "could" have precipitated 
the initial development of his lung condition was found too 
speculative to provide medical nexus evidence).

The September 2007 VA examiner reviewed the veteran's claims 
file, examined the veteran and concluded that his hip 
disability was not related to service as there was no direct 
injury to the hips in service.  The examiner also found that 
the hip disability was unrelated to the veteran's back 
disability.  Because this VA opinion is based on review of 
the record, and includes supporting rationale (i.e., no 
direct injury to the hips), the Board finds it persuasive.  
Significantly, a lengthy time interval between service and 
the earliest postservice clinical documentation of the 
disability for which service connection is sought (here some 
33 years) is, of itself, a factor for consideration against a 
finding of service connection for such disability.  See 
Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000).  

While the veteran is competent to report his hip pain, 
because he is a layperson, his own opinion that his bilateral 
hip disability is related to his service is not competent 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

As it is not shown that the veteran's current bilateral hip 
disability (arthritis) is related to his service, to include 
the injury therein, the preponderance of the evidence is 
against the claim of service connection for such disability, 
and it must be denied.  


ORDER

Service connection for a low back disability is granted.

Service connection for a bilateral hip disability is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


